                                    -1-
Court’s Final Preliminary Instructions          3:17-cv-226-DPM
10 December 2018                          Centennial Bank v. Wood
                                    1

     Ladies and gentlemen, here are some initial instructions about

this case and your duties as jurors. At the end of the trial I will give

you more instructions. I’ll also give you instructions during the

trial. Unless I specifically tell you otherwise, all my instructions—

both those I give you now and those I give you later—are equally

binding on you and must be followed.

     I’m the judge of the law and you’re the judges of the facts.

Your duty is to determine the truth from the evidence and the

reasonable inferences arising from the evidence. Don’t guess.

Don’t speculate.

     This is a civil case about a trust and how family members have

handled trust income. Mrs. Mary Stiny is the lifetime beneficiary

of a trust that she and her now-deceased husband established.

Rena Wood is Mrs. Stiny’s daughter. Wood helped her mother

manage the trust’s assets, including some apartments in California.

                                    -2-
Court’s Final Preliminary Instructions                 3:17-cv-226-DPM
10 December 2018                                 Centennial Bank v. Wood
Mrs. Stiny has gotten older, and has now been found incompetent

because of dementia.        Centennial Bank has been appointed

guardian of Mrs. Stiny’s estate. The Bank filed this case alleging

that Wood has spent trust income, which belonged to Mrs. Stiny,

for herself and others. Wood responds that she spent the trust

income only as directed or approved by Mrs. Stiny before she

became incompetent.

     You will decide what the truth is. You are entitled to consider

all the evidence in the light of your own observations and life

experiences. Use reason and common sense to draw conclusions

from facts that have been established by the evidence. Apply those

facts to the law that I give you in these and in my other instructions

to reach your verdict. While you are the sole judges of the facts,

you must follow the law whether you agree with it or not.

     Don’t allow any sympathy or any prejudice to influence you.

The law demands of you a just verdict, unaffected by anything

                                    -3-
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
except the evidence, your common sense, and the law as I give it to

you.

       You should not take anything I may say or do during the trial

as indicating what I think of the evidence or what I think your

verdict should be.




                                    -4-
Court’s Final Preliminary Instructions               3:17-cv-226-DPM
10 December 2018                               Centennial Bank v. Wood
                                    2.

     The evidence includes the testimony of witnesses, documents,

and other things received as exhibits, any facts that have been

stipulated─that is, formally agreed to by Centennial Bank and

Wood─and any facts that have been judicially noticed─that is, facts

which I say you must accept as true even without evidence.

     Certain things are not evidence:

     1.   Statements, arguments, questions, and comments by

lawyers are not evidence.

     2.   Objections are not evidence. Lawyers have a right to

object when they believe something is improper.             Don’t be

influenced by the objections. If I sustain an objection to a question,

ignore the question and don’t try to guess what the answer might

have been.

     3. Testimony that I strike from the record, or tell you to

disregard, is not evidence. Ignore it.

                                    -5-
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
     4. Anything you see or hear about this case outside the

courtroom is not evidence. Ignore it.

     A particular item of evidence is sometimes received for a

limited purpose only. That is, it can be used by you for one

particular purpose, and not for any other purpose. I will tell you

when that occurs, and instruct you on the purposes for which they

item can and cannot be used.

     Finally, some of you may have heard the terms “direct

evidence” and “circumstantial evidence.” Don’t be concerned with

those terms. The law makes no distinction between direct and

circumstantial evidence. Give all evidence the weight and value

you believe it is entitled to receive.




                                    -6-
Court’s Final Preliminary Instructions             3:17-cv-226-DPM
10 December 2018                             Centennial Bank v. Wood
                                    3.

      In deciding what the facts are, you must decide what

testimony to believe and what testimony you don’t believe. You

may believe all of what a witness said, or only part of it, or none of

it.

      In deciding what testimony to believe, consider several

things: the witness’s intelligence; the opportunity the witness had

to have seen or heard the things testified about; the witness’s

memory;     any motives that witness may have for testifying a

certain way; the manner of the witness while testifying; whether

that witness said something different at an earlier time; the general

reasonableness of the testimony; and the extent to which the

testimony is consistent with other evidence you believe.

      A caution about considering a witness’s demeanor while

testifying. Many folks are nervous just being in court. And there

are bold liars and shy truth-tellers. Use your common sense, and

                                    -7-
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
be discerning, when judging someone’s credibility based on their

demeanor on the stand.

     In deciding whether or not to believe a witness, keep in mind

that people sometimes hear or see things differently and

sometimes forget things. You need to consider therefore whether

a contradiction is an innocent misrecollection, a lapse of memory,

or a lie.   That may depend on whether it has to do with an

important fact or only a small detail.




                                    -8-
Court’s Final Preliminary Instructions             3:17-cv-226-DPM
10 December 2018                             Centennial Bank v. Wood
                                    4.

     The party with the burden of proof must prove the facts by a

preponderance of the evidence.            To prove something by a

“preponderance of the evidence” is to prove that it is more likely

true than not true.      It’s determined by considering all of the

evidence and deciding which evidence is more believable.          The

preponderance of the evidence is not necessarily established by the

greater number of witnesses or exhibits a party has presented. If

Centennial Bank has the burden of proof on a fact, and the evidence

is equally balanced, then Centennial Bank has not carried its

burden. If Rena Wood has the burden of proof on a fact, and the

evidence is equally balanced, then Rena Wood has not carried her

burden.

     You’ve probably heard of the term “proof beyond a

reasonable doubt.” This is a stricter standard, which applies only



                                    -9-
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
in criminal cases. It doesn’t apply in civil cases like this one. Put

the reasonable-doubt standard out of your minds.




                                    - 10 -
Court’s Final Preliminary Instructions               3:17-cv-226-DPM
10 December 2018                               Centennial Bank v. Wood
                                      5.

      When the lawyers have finished questioning each witness,

you may propose questions to clarify the testimony.           In your

questions, follow these rules:

      • Don’t express any opinion about the testimony;

      • Don’t argue with a witness; and

      • Don’t sign your name or juror number.

      Submit your questions in writing by passing them to the

Court Security Officer. I will review each one with the lawyers. If

the question is proper, the lawyers or I will ask it.

      Don’t put any special weight on a question just because a

juror suggested it. Don’t put any special weight on the question

because I may be the one asking it. And consider the witness’s

answer just like any other piece of evidence.

      You may not get your question answered. For example, I may

decide that the question is not proper under the rules of evidence.

                                    - 11 -
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
And even if the question is proper, you may not get an immediate

answer. For example, a later witness or a coming exhibit may

provide the answer.

      Don’t feel slighted or disappointed if your question isn’t

asked or answered immediately. Remember, you aren’t advocates

for either side; you’re impartial judges of the facts.




                                    - 12 -
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
                                      6.

      At the end of the trial you must make your decisions based on

what you recall of the evidence. You will not have a written

transcript to consult. You may pay close attention to the testimony

as it is given.

      You can take notes, though, to help you remember what a

witness said. If you do, please keep your notes to yourself. Don’t

share them with your fellow jurors during the trial. At the end of

trial, when you go to the jury room to deliberate and decide the

case, then you can share them with each other. And don’t let note

taking distract you so that you miss other answers by the witness.

      When you leave at night, your notes will be locked up. No

one will read them. At the end of the trial, all notes will be

destroyed.




                                    - 13 -
Court’s Final Preliminary Instructions              3:17-cv-226-DPM
10 December 2018                              Centennial Bank v. Wood
                                      7.

      During the trial, from time to time I’ll have to talk just the

lawyers.    We’ll have a bench conference or a recess.         Please

understand that while you’re waiting, we’re working.             The

purpose of these conference is to discuss evidence questions, plus

avoid confusion and error. We’ll keep the number and length of

these conference to a minimum.




                                    - 14 -
Court’s Final Preliminary Instructions               3:17-cv-226-DPM
10 December 2018                               Centennial Bank v. Wood
                                      8.

      Finally, to ensure fairness, you must obey the following rules:

      First, do not talk among yourselves about this case, or about

anyone involved with it, until the end when you go to the jury

room to decide on your verdict.

      Second, do not talk with anyone else about this case, or about

anyone involved with it, until the end of the trial after I’ve

discharged you as jurors.

      Third, when you are outside the courtroom, don’t let anyone

tell you anything about the case, or about anyone involved with it,

until the trial has ended and I’ve discharged you as jurors. If

someone tries to talk to you about the case during the trial, report

it to the court security officer immediately.

      Fourth, during the trial don’t talk with any of the parties,

lawyers, or witnesses involved in this case─don’t even pass the

time of day with any of them. It is important not only that you do

                                    - 15 -
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
justice, but that you also appear to do justice. If a person from one

side of the lawsuit sees you talking to a person from the other side

of the lawsuit, a suspicion about your fairness might arise. I

suspend the rules of good manners. Please ignore the lawyers,

parties, witnesses, me, and my staff outside the courtroom.

      Fifth, you’ll have to tell your family, friends, teachers,

coworkers, or employer that you’ve been selected as a juror and

must be in court. Warn them not to ask you for details. Don’t name

the case, the parties, or tell them what it’s about. Don’t listen to

anything someone may say to you, or in your presence, about the

case. You must not communicate with anyone about the parties,

witnesses, participants, claims, evidence, or anything else about

the case, or tell anyone anything about the jury’s deliberations in

this case, until after I accept your verdict.

      During the trial, while you are in the courthouse, and after

you leave for the day, don’t provide any information to anyone by

                                    - 16 -
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
any means about this case. For example, don’t talk face-to-face

with someone. And don’t use any electronic device or media such

as the telephone, a cell phone, a smart phone, iPad, computer, the

Internet, any Internet service, any text or instant messaging service,

any Internet chat room, blog, or website such as Facebook,

Instagram, Snapchat, YouTube, or Twitter to communicate to

anyone any information about this case. After the trial is done, and

I’ve accepted your verdict, then you can talk or post about the case.

      Sixth, don’t do any Internet research─using Google, for

example─about the case. Don’t do any research using libraries,

reading the newspaper, or in any other way making any

investigation about this case on your own. Don’t visit or view any

place discussed in this case. Don’t use Internet maps or Google

Earth or any other program or device to search for or to view any

place discussed in the testimony.            And don’t research any



                                    - 17 -
Court’s Final Preliminary Instructions                 3:17-cv-226-DPM
10 December 2018                                 Centennial Bank v. Wood
information about this case, the law, or the people involved,

including the parties, the witnesses, the lawyers, or me.

      Ask each juror: Juror No. –, on your oath, do you promise

not to post anything about your jury service on any social media

such as Facebook, Twitter, Snapchat, or Instagram during the

trial? On your oath, do you promise not to use the Internet to

look up anything about the case, the matters discussed, the

lawyers, Mrs. Stiny, Rena Wood, Centennial Bank, any witness,

me, or the law?

      Seventh, don’t read any news articles in print, on the Internet,

or in any blog, about the case or about anyone involved with it, or

listen to any radio or television report about the case or about

anyone involved with it. In fact, until the trial is over I suggest that

you take a news holiday:            avoid reading newspapers; avoid

watching TV news; avoid radio newscasts; and avoid news on the

Internet.   I also suggest that you avoid social media, such as

                                    - 18 -
Court’s Final Preliminary Instructions                 3:17-cv-226-DPM
10 December 2018                                 Centennial Bank v. Wood
Facebook and Twitter. I don’t know whether there will be any

news report about this case. But if there are, you might stumble

into reading or listening to something before you could do

anything about it. I assure you: by the time you’ve heard all the

evidence in this case, you’ll know more about it than anyone could

learn through the news media.

         The reason for all these rules is to protect the integrity of the

trial.




                                    - 19 -
Court’s Final Preliminary Instructions                    3:17-cv-226-DPM
10 December 2018                                    Centennial Bank v. Wood
                                      9.

      Here is how the trial will go:

      First, a lawyer for each side will make an opening statement.

These statements aren’t evidence; they’re simply a summary of

what the lawyers expect the evidence to be.

      Next, each side will present their evidence─witnesses,

documents, photographs, and other things to you. The lawyers

will question the witnesses and you can too, as I explained.

      After all the evidence is in, I’ll instruct you on the law. Then

the lawyers will make their closing arguments. They’ll summarize

the evidence and ask you to decide the issues for their clients.

Closing arguments are not evidence. Finally, you’ll go to the jury

room, deliberate, and answer some questions I’ll give to you.




                                    - 20 -
Court’s Final Preliminary Instructions                3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
